                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


UNITED STATES OF AMERICA,                             Case No. 1:21-mj-00030

                Plaintiff,

           v.

JUSTIN STOLL

                Defendant.

                      '8(352&(663527(&7,216$&7ORDER

      Pursuant to the Due Process Protections Act, the Court confirms the United States’

obligation to produce all exculpatory evidence to the Defendant pursuant to Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so in

a timely manner may result in consequences, including, but not limited to, exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or

sanctions by the Court.

      SO ORDERED.


                                               ___________________________
                                               Stephanie K. Bowman
                                               United States Magistrate Judge
